i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00762-CV

                                         Lorraine GONZALES,
                                                Appellant

                                                    v.

                                      CITY OF PLEASANTON,
                                             Appellee

                     From the 81st Judicial District Court, Atascosa County, Texas
                                  Trial Court No. 07-07-0547-CVA
                             Honorable Stella H. Saxon, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: January 14, 2009

DISMISSED

           The appellant has filed a motion to dismiss this appeal in which she represents to the court

that the parties have settled the controversy between them. Therefore, we grant the motion and

dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1). Costs of the appeal are taxed against the

appellant. See TEX . R. APP . P. 42.1(d).



                                                         PER CURIAM